Citation Nr: 0331796	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-14 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Basic eligibility for entitlement to service connection 
for the cause of the veteran's death.

2.  Basic eligibility for entitlement to service-connected 
burial benefits.


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from December 1941 to December 
1945.  He was a prisoner of war (POW) of the Japanese 
Government from April to June 1942.  He died in March 2001.  
The appellant is his widow.  She appealed to the 
Board of Veterans' Appeals (Board) from an October 2001 
decision of the Manila, Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The RO denied 
service connection for the cause of the veteran's death.  

REMAND

The RO's denial of the appellant's claim for service 
connection for the cause of the veteran's death stems from 
her application in July 2001 for Dependency and Indemnity 
Compensation (DIC).  In her application for DIC, she stated 
that she and the veteran had married on July [redacted], 2000.  The 
veteran died on March [redacted], 2001.  Thus, she and the veteran 
were married for less than one year prior to his death.  She 
also said they had three children prior to their marriage.

According to 38 U.S.C.A. § 1318(a), DIC benefits are payable 
to the surviving spouse and to the children of a deceased 
veteran described in subsection (b) of this section in the 
same manner as if the veteran's death were service 
connected.  

Under subsection (b), a deceased veteran referred to in 
subsection (a) of this section is a veteran who dies, not as 
the result of the veteran's own willful misconduct, and who 
was in receipt of or entitled to receive (or but for the 
receipt of retired or retirement pay was entitled to 
receive) compensation at the time of death for a service-
connected disability rated totally disabling if, in 
pertinent part, (3) the veteran was a former prisoner of war 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not 
less than one year immediately preceding death.  

Subsection (c), in turn, indicates that benefits may not be 
paid under this chapter by reason of this section to a 
surviving spouse of a veteran unless (1) the surviving 
spouse was married to the veteran for one year or more 
immediately preceding the veteran's death; or (2) a child 
was born of the marriage or was born to them before the 
marriage.

38 U.S.C.A. § 1318 (West 2002).  

In adjudicating the issue of service connection for the cause 
of the veteran's death, the RO implicitly determined the 
appellant had satisfied the basic eligibility criteria to 
seek entitlement to DIC benefits.  That determination rested 
on the appellant's allegation that three children were born 
to her and the veteran before their marriage.  However, after 
a preliminary review of the claims file, questions remain 
about the appellant's status as a surviving spouse for the 
purpose of satisfying the basic eligibility criteria to 
receive DIC benefits.  

In his original application for compensation or pension, 
received in October 1996, the veteran said that he married 
his first wife, [redacted], in June 1944 and that she 
remained his wife until her death in November 1992.  He also 
indicated he had three children of legal age.  In a VA social 
work survey, completed in June 1997, he again referred to his 
deceased wife, [redacted], and to his three children.  The 
record on appeal contains no comment or other indication from 
the now deceased veteran about the maternal parentage of his 
children.  Their birth certificates are not in the claims 
file and, more importantly, he never identified anyone other 
than his deceased first spouse as the mother of these 
children.  He never mentioned the appellant as their mother, 
which she is now alleging.



Additionally the Board notes that, if it is determined that a 
veteran died as a result of service-connected disability or 
disabilities, VA, upon the request of the survivors, shall 
pay up to $2,000 towards burial and funeral expenses.  
38 U.S.C.A. § 2307 (West 2002).  In this case, the appellant 
applied for burial benefits in July 2001.  In an August 13, 
2001, letter informing her about her rights in the claims 
process, the RO advised her that VA had authorized payment of 
nonservice-connected burial benefits in the amount of $225.  
The letter went on to effectively deny her application for 
service-connected burial benefits by explaining that she was 
not entitled to service connection for the cause of the 
veteran's death.  

In providing a basis for the denial of service connection for 
the cause of the veteran's death-and the related claim for 
service-connected burial benefits-the RO effectively 
explained the criteria required to prevail in a claim for DIC 
under 38 U.S.C.A. § 1310 (West 2002).  The same criteria were 
provided in the October 2001decision appealed and in the 
April 2002 statement of the case (SOC) denying service 
connection for the cause of the veteran's death.  

The RO has not, however, discussed the criteria required to 
prevail in a DIC claim under 38 U.S.C.A. § 1318(b)(3).  It 
should be noted that, at the time of the veteran's death, he 
was in receipt of a 100 percent evaluation based on a total 
disability rating due to individual unemployablity (TDIU).  
The TDIU, which had been assigned because of the impact of 
disabilities related to his POW status, had been in effect 
since December 9, 1998-more than one year immediately 
proceeding his death.

In her September 2002 substantive appeal (VA Form 9), the 
appellant requested entitlement to "full" burial benefits.  
Given a liberal construction, this suggest she wants burial 
benefits based on a service-connected disability-as opposed 
to what she received for nonservice-connected status (i.e., 
$225).  See EF v. Derwinski, 1 Vet. App. 324 (1991).  Her 
statement, then, is an expression of disagreement with 
information provided in the August 13, 2001 letter-such 
information amounting to an informal adjudication of the 
issue of her entitlement to service-connected 
burial benefits.  But an SOC has not been issued concerning 
whether she is entitled to service-connected burial benefits.  
In Manlincon v. West, 12 Vet. App. (1999), the United States 
Court of Appeals for Veterans Claims (Court) indicated that, 
in these types of situations, the proper course is to remand 
the case to the RO rather than merely referring it there.  
She also, in turn, must be given an opportunity to perfect an 
appeal to the Board concerning this additional issue by 
submitting another substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  38 C.F.R. § 20.200 (2003).

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO's August 13, 2001, letter informing the 
appellant of her rights in the VA claims process stated that 
she had 60 days from the mailing of that letter to provide 
additional evidence in support of her claim.  The 60-day 
response period is invalid for the same reasons as the 30-day 
response period that was invalidated in the PVA case cited 
above.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Ask the appellant to provide official 
birth certificates or such documents 
confirming that she is the mother of the 
veteran's three children (and not his 
first wife).  

2.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  Then adjudicate the claim insofar as 
the appellant's basic eligibility to 
service connection for the cause of the 
veteran's death.  If she is determined to 
be eligible to seek entitlement to 
service connection for the cause of his 
death, then adjudicate her DIC 
application under criteria of both 
38 U.S.C.A. § 1310 and § 1318.  
If any benefit sought on appeal is not 
granted, send her an appropriate 
supplemental statement of the case (SSOC) 
and give her time to respond before 
returning the case to the Board for 
further appellate consideration.

4.  Also furnish the appellant with an 
SOC on the issue of her basic eligibility 
to service-connected burial benefits.  
She also must be advised of the necessity 
of filing a timely substantive appeal 
concerning this specific issue.  If, and 
only if, she perfects her appeal of this 
claim should it be returned to the Board.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




